DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The Examiner withdrew all provisional double patenting rejections in the non-final office action dated Jan. 21, 2022.  
Claim Rejections - 35 USC § 112
There are still issues with claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  The details of the issues are discussed below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, in a wherein statement, claims the step of adjusting viscosity of the glass so that for a viscosity η1 for a first stretch over a first distance (y1) from a location immediately downstream of a flow rate control component the claimed equation applies.  The equation comprises the term lg η01, and the term lg η01 is not defined in the claim and therefore, it is unclear to the Examiner how to apply the equation.  Based on the specification (PGPUB [0020]-[0023]), lg η01 is a logarithm of the glass viscosity η1 at the location y = 0 m.  Even with this interpretation, it is unclear to the Examiner what Applicant is intending to claim with applying the equation, since it is not tied to an active step in the claim.  It appears the adjusting step is buried in the wherein statement in lines 5-12.  The Examiner suggests Applicant amend the claim to define the term ln η01 is a logarithm of the glass viscosity η1 at the location y = 0 m and clearly defining the adjusting step as an active step, since it appears the adjusting step is buried in the wherein statement in lines 5-12.  
Additionally, Applicant claims the first distance y1 is 1.5 m, but also in line 9 of the claim Applicant claims y1 ranges from 0 m to 1.5 m.  It is unclear to the Examiner what Applicant is attempting to claim with the range of y1 in line 9 and the additional y1 in line 15.  
The Examiner interprets applying the equation as representing a range of acceptable viscosities for a first distance (y1) from a location immediately downstream of a flow rate control component.  In the specification this equation is applied for a first stretch of up to 1.5 m downstream of a flow rate control component.   
Applicant has added an additional wherein statement referencing the adjusting step in lines 13-14 of claim 1.  Applicant has claimed a maximum deviation Δ lg η/dPa·s is equal to 0.1 immediately upstream of the flow rate control component, and it is unclear to the Examiner what the basis of the maximum deviation, such as what defines Δ lg η/dPa·s.  Based on PGPUB [0025], Δ lg η/dPa·s is a variation of glass viscosity over the distance range Δy.  Further, based on Applicant’s specification PGPUB [0018] and [0050] states Δ lg η/dPa·s = 0.1 over a distance between the adjustment at a location immediately upstream of the tweel to a location immediately downstream the tweel.  Please define Δ lg η/dPa·s over the distance range Δy in the claim.  
Additionally in lines 14-15, Applicant has claimed a first maximum deviation of Δ lg η01/dPa·s is equal to 0.2 at the first distance (y1), it is unclear to the Examiner what applicant is attempting to claim with the lack of clarity of the term y1 defined as 0 m <= y1 <= 1.5m and y1 is 1.5m.  Further it is unclear to the Examiner what defines Δ lg η01/dPa·s.  Based on PGPUB [0025], Δ lg η/dPa·s is a variation of glass viscosity over the distance range Δy.  Further, based on Applicant’s specification PGPUB [0018], [0025], and [0050] states Δ lg η01/dPa·s = 0.2 over a distance range from a location of adjusting the viscosity to a distance 1.5 m immediately downstream the tweel.  Please define Δ lg η01/dPa·s over the distance range to clarify claim 1.  
Claims 2-12 depend from claim 1 and are also indefinite for the same reasons as claim 1 above.
Regarding claim 4, since claim 1 is indefinite, it is unclear how the adjusting the viscosity of the glass at an end of a channel of a melting tank and upstream the flow rate control component are related to applying the equation in claim 1.  Additionally, the term lg η is not defined, but the Examiner interprets the term lg η as the logarithm of a glass viscosity located between an end of a channel of a melting tank and upstream the flow rate control component.  Additionally, since the term lg η is not defined, a deviation of lg η/dPa·s is indefinite. Please clarify claim 4.
Regarding claim 5, the term lg η02 is not defined in the claim.  Based on the specification (PGPUB [0026]-[0029]), lg η02 is logarithm of a glass viscosity located at 12m downstream of a flow control component.  The Examiner will interpret the term lg η02 as a logarithm of a glass viscosity at the location y = 12m downstream of a flow control component.  The Examiner suggests Applicant amend the claim to define the term ln η02 is a logarithm of the glass viscosity η2 at the location y = 12 m and clearly defining the adjusting step is an active step in claim 1, since it appears the adjusting step is buried in the wherein statement in lines 5-12 of claim 1.  The Examiner interprets the equation as representing a range of the logarithm of acceptable glass viscosities at a second stretch 12m to 16 m downstream of the flow control component.  Further, y2 lacks clarity since line 5 of claim 5 claims 12 m <= y2 <= 16 m and the second distance y2 of 12 m.  Please clarify claim 5.  
Applicant has claimed a maximum deviation Δ lg η02/dPa·s = 0.3, it is unclear to the Examiner what is the basis of the maximum deviation, such as what defines Δ lg η02/dPa·s.  Based on PGPUB [0025], Δ lg η/dPa·s is a variation of viscosity over the distance range Δy.  Further, based on Applicant’s specification PGPUB [0018], [0025], and [0050] states Δ lg η02/dPa·s = 0.3, where Δ lg η02/dPa·s  represents a logarithm of the variation of glass viscosity at a distance range from a location of adjusting the viscosity to a distance 12 m immediately downstream the tweel.  Please define Δ lg η02/dPa·s and the distance range to clarify claim 5.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The amendment filed Apr. 21, 2022 is sufficient for the Examiner to withdraw the rejection of claims 1-12 under 35 U.S.C. 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph specifically for the terms Δ lg η/dPa·s at 0.1 and Δ lg η01/dPa·s at 0.2.  However, due to the amendment filed Apr. 21, 2022, there are still 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph issues over the claims discussed below.
Claim 4 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 4, it is unclear to the Examiner where Applicant has support for the amendment in claim 4.  If this is in error please provide paragraph numbers or page and line numbers where the amendment is supported.  Applicant has support for the viscosity of lg η/dPa·s is equal to 3.75 to at most 4.5, but not a deviation of lg η/dPa·s is equal to 3.75 to at most 4.5 (See PGPUB [0019]).  It should be noted there are 35 U.S.C. 112(b) issues in claim 4 for the term lg η/dPa·s not defined in the claim.
Response to Arguments and Examiner Comments 
In the Remarks filed Apr. 21, 2022, Applicant states the claims are amended to obviate 35 U.S.C. 112 rejections and requests reconsideration of the withdrawal of 35 U.S.C. 112 rejections.  As stated in the 35 U.S.C. 112 rejections above, the amendment has not obviated the rejections.
In the Remarks filed Apr. 21, 2022, Applicant traverses rejections of the claims over Genki.  The analysis of Genki provided in the non-final office action dated Jan. 21, 2022 was not a 35 U.S.C. 103 rejections.  The Examiner analyzed the Genki reference based on interpretation of the claims under 35 U.S.C. 112.  As stated in the non-final office action dated Jan. 21, 2022, 
The prior art of record fails to disclose or fairly suggest a step of adjusting a viscosity of the glass, prior to forming or after partially forming, wherein the step of adjusting provides a glass viscosity with a maximum deviation of Δ lg η/dPa·s = 0.1, where Δ lg η/dPa·s is defined as a logarithm of a glass viscosity variation from a location of the step of adjusting to a location immediately upstream of the flow rate control component (Δy) and wherein the step of adjusting provides a glass viscosity with a maximum deviation of Δ lg η01/dPa·s = 0.2, where Δ lg η01/dPa·s is defined as a logarithm of a glass viscosity variation from a location immediately downstream of the flow rate control component to a location at a distance of 1.5 m downstream of the flow rate control component.
Due to the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) issues with the claims, full allowability of claims is unable to be determined.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741